FILED

AUG 29 2017
UNITEI) sTATEs I)ISTRICT CoURT

Clerk, U.S_ District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

SHEWANDA R.M. PRICE, )
)

Plaintiff, )

)

v. ) Civil Action No. 17-1623 (UNA)

)

HOUSE OF RUTH, )
)

Defendant. )

MEMORANDUM OPINION

 

Plaintiff files “this Class A Federal Human Rights [Di]plomatic lmmunity Business
Enterprise Entrepreneur Buildings Builder Architect Contractor . . . Workman Compensation
Lawsuit” in order to collect $ 5 trillion in punitive damages from the House of Ruth.

F ederal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 133 l. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). The complaint does not
articulate a claim arising under the United States Constitution or federal law; therefore, the
plaintiff does not raise a federal question. Furthermore, because the plaintiff does not
demonstrate that the parties are citizens of different states, the plaintiff also fails to establish
diversity jurisdiction

The Court will grant plaintiffs application to proceed in forma pauperis and dismiss the

complaint for lack of subject matter jurisdiction. An Order is issued separately.

DATE; €\ \Q»lZT" K'Zj…/\ § 'S‘R

United States District Judge